Title: Virginia Delegates to Benjamin Harrison, 1 November 1783 (second)
From: Virginia Delegates
To: Harrison, Benjamin


Sir
In Congress Nov. 1. 1783
This day the Honourable Peter John Van Berckel Minister plenipotentiary from their High Mightinesses had his first public audience. We do ourselves the honor of transmitting to you a Copy of his Credentials, of his address on delivering them & the answer returned by Congress. The reception & Ceremony were more conformable to present circumstances & embarrassmts than to the Representatives of a Great Nation. Still the characters who were in attendance, & the cordiality with which they were conducted may well compensate for Pomp splendor & shew.
There is just now receiv’d authentic information from Colo. Ogden immediately arriv’d from France, that the Definitive Treaty was signed on the third of Septr. Mr. Adams, Mr. Franklin & Mr. Jay signed on the part of America, & Mr. Thackster Secretary of Mr. Adams had embarked in the L’Orient Packet with an authenticated Copy, & may be daily expected. We beg leave to congratulate Yr. Excellency on the happy event which is not the less important from the delay which has attended it.
We are with great respect & esteem Yr. Excellency’s most Obt:
Arthur LeeJohn F. Mercer
